Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Interpretation
The instant claims utilize terms such as “single-atomic dispersion” and “single-atomic form” without providing a definition.  A search of the prior art suggests that the metal is found in elemental form which will be utilized below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 17, the instant claim is to the use of the catalyst of claim 1 to reform an aqueous alcohol solution which is not found in the specification.  The specification defines the use of a platinum/molybdenum carbide catalyst however claim 1 does not contain platinum and therefore represents new matter.
The remaining claims depend from the instant claim and are likewise rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim is to “A metal/α-MoC1-x supported single-atomic dispersion catalyst” wherein the α-MoC1-x is the support and also wherein “a metal is used as an active component” however it is unknown whether this “metal” is the metal of line 1 or a separate metal.  
The instant claim is also indefinite as “x” is not defined to a specific range wherein if “x” is 1 then no carbide is present.  Paragraph [0012] of the published application defines “x” to be in the range of 0-0.9 which will be examined below.
Claim 10 recites the limitation "the mass of a metal element in the metal precursor salt" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim as no metal element has been added to the metal precursor salt.  
The claim is also indefinite as it is unknown if this “metal element” is part of or separate from the metal precursor salt.  Perhaps the claim can be clarified to indicate that the metal element is the metal of the metal precursor salt.
Additionally, the claim is indefinite as it is unknown how the mass of the metal element could be 0.01 to 55 % of the mass of the support based upon the mass of itself.  It is unknown whether this percentage is of the mass of the metal of the metal precursor salt solution or the mass of the metal contained on the support.  Either will be examined.
Claim 11 recites the limitation "the metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claims and are likewise rejected.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in Claim 17 are:  any active steps contacting the metal/α-MoC1-x with any reactants to produce hydrogen.
Claim 18 recites the limitation "the alcohol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the reaction temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the ratio of alcohol to water" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claims and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant claim is to the carbonization being performed between 200° and 300°C however the claim from which this depends is to the highest carbonization temperature as being 490° which is not further limiting or is indefinite.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roy et al. (USP 9,579,636) hereafter Roy.
	Considering Claims 1 and 2, Roy discloses a Pt/α-MoC1-x catalyst possessing a high surface area suitable for a variety of catalytic applications including hydrogen evolution reactions wherein Roy discloses platinum present at 8 wt.% (Col. 1, ln 45-62) and Fig. 15-17A and Fig. 19C wherein the platinum is broadly distributed on the carbide with the platinum present on facets on the surface of the carbide (Col. 19, ln 38-54).  Roy further discloses non-limiting examples wherein the platinum is loaded as low as 7.5 wt.% (Col. 7, ln 29-34) which falls within the instantly claimed range and therefore anticipates the range.
	Although Roy does not explicitly disclose the instant limitation of the platinum being 1-100% dispersed on the α-MoC1-x catalyst support, Roy does disclose that the platinum is loaded as low as 7.5 wt.% and also that the platinum is widely dispersed.  Paragraph [0025] of the published application states that when the metal loaded is 10 wt.% then about 10 % of the metal is dispersed in the single-atomic form and therefore Roy inherently discloses that the platinum is dispersed in the single-atomic form at greater than 10% but less than 100% and therefore anticipates the range.

Considering Claims 4 and 5, the significance of Roy as applied to Claim 1 is explained above. 
Roy discloses that the platinum is loaded as low as 7.5 wt.% (Col. 7, ln 29-34) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Roy as applied to Claim 1 is explained above. 
Roy discloses that theα-MoC1-x support has a particle size of 20 nm (Col. 15, ln 28-40) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Roy as applied to Claim 1 is explained above. 
Roy discloses that the α-MoC1-x support has a surface area of 35 m2/g (Col. 15, ln 28-40) thereby falling within the instantly claimed range.

Considering Claim 9, the significance of Roy as applied to Claim 1 is explained above. 
Roy discloses the use of platinum (Col 3, ln 11).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Roy et al. (USP 9,579,636) hereafter Roy as applied to claim 1 and further in view of Johnston et al. (US 2012/0253085) hereafter Johnston.
Considering Claim 3, the significance of Roy as applied to Claim 1 is explained above. 
	Roy discloses a non-limiting example wherein platinum is loaded onto an α-MoC1-x support at 7.5 wt.% wherein the platinum is widely distributed thereby allowing at least 10 % of the metal to be in a single atomic form as discussed above.  Roy does not disclose that 90-100 % of the metal would be loaded onto the carbide support.
	Johnston discloses a platinum impregnated molybdenum carbide catalyst having from 0.1 to 20 wt.% platinum impregnated onto a molybdenum carbide support [0016] and [0018] with the platinum decorated onto the support [0019].  Paragraph [0025] of the published application discloses that if the amount of platinum loaded onto the support is 0.2 wt. % or less that 100 % of the platinum would be in a single atomic form.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the range of platinum with the α-MoC1-x support of Roy which would inherently provide for 90-100% of the metal to 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Roy et al. (USP 9,579,636) hereafter Roy as applied to claim 1 and further in view of Ma et al. (NPL, Int. J hydrogen energy, V.39, p 258-266) provided by the Applicant.
Considering Claim 6, the significance of Roy as applied to Claim 1 is explained above. 
Roy discloses the use of an α-MoC1-x support as discussed above however does not disclose a range for “x”.
Ma discloses platinum doped molybdenum carbide catalysts, α-MoC1-x, wherein x=0 (Abstract and Section 2) thereby touching the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the composition of Ma in the formula of Roy to produce a catalytic structure as it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v Marburg, 620 O.G. 685, 1949 C.D. 77. and In re Pilling, 403 O.G. 513, 44 F92) 878, 1931 C.D.  75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al. 149 USPQ 685, 688.


Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as obvious over Roy et al. (USP 9,579,636) hereafter Roy and further in view of Dvorsky (US 2014/0230264) and Jung et al. (NPL, Chem. Mater. V16, pp 307-314, 2004) hereafter Jung.
Considering Claims 10 – 12 and 14, Roy discloses a Pt/α-MoC1-x catalyst possessing a high surface area suitable for a variety of catalytic applications including hydrogen evolution reactions wherein Roy discloses platinum present at 8 wt.% (Col. 1, ln 45-62) and Fig. 15-17A and Fig. 19C wherein the platinum is broadly distributed on the carbide with the platinum present on facets on the surface of the carbide (Col. 19, ln 38-54).  Roy further discloses non-limiting examples wherein the platinum is loaded as low as 7.5 wt.% (Col. 7, ln 29-34) which falls within the instantly claimed range and therefore anticipates the range.
	Although Roy does not explicitly disclose the instant limitation of the platinum being 1-100% dispersed on the α-MoC1-x catalyst support, Roy does disclose that the platinum is loaded as low as 7.5 wt.% and also that the platinum is widely dispersed.  Paragraph [0025] of the published application states that when the metal loaded is 10 wt.% then about 10 % of the metal is dispersed in the single-atomic form and therefore Roy inherently discloses that the platinum is dispersed in the single-atomic form at greater than 10% but less than 100% and therefore anticipates the range.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that Roy discloses the catalyst of claim 1.
Roy discloses an embodiment of synthesizing a platinum/α-MoC1-x catalyst wherein a molybdenum precursor and platinum precursor are each dissolved in deionized water and mixed together with the amount of the platinum precursor chosen based upon the desired platinum loading, making this amount a result effective variable, thereby forming a white precipitate.  The precipitate was completely dried in air.  The dried precipitate was contacted with a 1:4 molar mixture of CO/H2 thereby carbonizing the catalyst precursor.  The carbonized catalyst is then washed in ethanol and dried under vacuum thereby forming the platinum/α-MoC1-x catalyst (Col. 14, ln 64 to Col. 15, ln 28).
Roy also discloses a method of forming the platinum/α-MoC1-x catalyst utilizing an in-situ method wherein the molybdenum and platinum precursors are separately dissolved in distilled water, combined, heated and carbonized without intermediate drying yielding a catalyst with 7.5% platinum (Col. 16, ln 65 to Col 17, ln 14) which falls within the instantly claimed range.
With the exception of utilizing a lyophilizer, Roy discloses the steps of the instant claim in that instant claim 10, step 3 is to mixing the metal precursor salt solution with 1-x catalyst support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine step 3 with step 1, synthesizing the support which would also involve incorporating step 2 with step 1 as taught by Roy.
Dvorsky discloses a method of producing porous nanostructures useful for catalytic chemistry [0001] wherein the method removes water from a catalyst mixture utilizing freeze-drying and removal of the water using a vacuum [0004-0009] which is known by the ordinary skilled artisan as lyophilizing.  The ordinary skilled artisan would also be aware
A lyophilizer executes a water removal process typically used to preserve perishable materials, to extend shelf life or make the material more convenient for transport. Lyophilizers work by freezing the material, then reducing the pressure and adding heat to allow the frozen water in the material to sublimate.
Jung discloses a general study of the effects of platinum addition on the transformation of a molybdenum precursor to molybdenum carbides of the instant formula and teaches fresh molybdenum carbide powders burn spontaneously upon exposure to air and therefore samples were passivated with oxygen in helium before further use (Abstract and Experimental Section).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the freeze-drying process (lyophilizer) of Dvorsky in the method of Roy for the removal of water and alcohol.  The ordinary skilled artisan would have been motivated to do so to eliminate the passivation process similar to the in-situ process as disclosed by Roy and to prevent the spontaneous combustion of the product.

Considering Claim 13, the significance of Roy, Jung and Dvorsky as applied to claim 10 is explained above.
Roy discloses the use of chloroplatinic acid (Col. 14, ln 64-67).
Considering Claim 15, the significance of Roy, Jung and Dvorsky as applied to claim 10 is explained above.
Roy discloses the use of a 1:4 mixture of CO-H2 for the carbonization with a heating rate of approximately 40°C/min to a maximum temperature of 675°C wherein both fall within the instantly claimed ranges (Col. 15, ln 1-16).
Roy does not disclose the carbon source to be an alkane, an olefin or an alcohol.
Jung discloses a carbonization gas to incorporate methane (an alkane) and hydrogen at a 1:4 ratio at a ramping rate of 5K/min (Experimental).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize methane as the carbon source as Jung teaches that the hydrogen contained within the methane further reduces the molybdenum oxide to molybdenum carbide (Experimental).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 16, the significance of Roy, Jung and Dvorsky as applied to claim 10 is explained above.

Jung discloses that carbonization generally occurs at two temperatures with the first, lower temperature reducing the MoO3 to MoO2 by the hydrogen and the final carbonization occurring at a higher temperature wherein the hydrogen and methane convert the MoO2 to the instant formula while ramping the catalyst precursor from 373 K to 1173 K at a rate of 5 K/min and therefore the carbonization occurs within the instantly claimed first temperature range for 20 minutes with the first temperature utilizing platinum occurring below 650 K (Results).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum time and temperature for each regime as taught by Jung through routine experimentation which is within the skill set of the ordinary artisan.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as obvious over Roy et al. (USP 9,579,636) hereafter Roy and further in view of Ma et al (US 2007/0179050) hereafter Ma, Jung et al. (NPL, Chem. Mater. V16, pp 307-314, 2004) hereafter Jung and Dvorsky (US 2014/0230264).
Considering Claims 10 – 12 and 14, Roy discloses a Pt/α-MoC1-x catalyst possessing a high surface area suitable for a variety of catalytic applications including hydrogen evolution reactions wherein Roy discloses platinum present at 8 wt.% (Col. 1, ln 45-62) and Fig. 15-17A and Fig. 19C wherein the platinum is broadly distributed on the carbide with the platinum present on facets on the surface of the carbide (Col. 19, ln 38-54).  Roy further discloses non-limiting examples wherein the platinum is loaded as low as 7.5 wt.% (Col. 7, ln 29-34) which falls within the instantly claimed range and therefore anticipates the range.
	Although Roy does not explicitly disclose the instant limitation of the platinum being 1-100% dispersed on the α-MoC1-x catalyst support, Roy does disclose that the platinum is loaded as low as 7.5 wt.% and also that the platinum is widely dispersed.  Paragraph [0025] of the published application states that when the metal loaded is 10 wt.% then about 10 % of the metal is dispersed in the single-atomic form and therefore Roy inherently discloses that the platinum is dispersed in the single-atomic form at greater than 10% but less than 100% and therefore anticipates the range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the molybdenum carbide catalyst support of Roy, loaded with 7.5 wt.% platinum, would fall within the instantly claimed range in a single-atomic form.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that Roy discloses the catalyst of claim 1.
1-x catalyst wherein a molybdenum precursor and platinum precursor are each dissolved in deionized water and mixed together with the amount of the platinum precursor chosen based upon the desired platinum loading, making this amount a result effective variable, thereby forming a white precipitate.  The precipitate was completely dried in air.  The dried precipitate was contacted with a 1:4 molar mixture of CO/H2 thereby carbonizing the catalyst precursor.  The carbonized catalyst is then washed in ethanol and dried under vacuum thereby forming the platinum/α-MoC1-x catalyst (Col. 14, ln 64 to Col. 15, ln 28).
Roy also discloses a method of forming the platinum/α-MoC1-x catalyst utilizing an in-situ method wherein the molybdenum and platinum precursors are separately dissolved in distilled water, combined, heated and carbonized without intermediate drying yielding a catalyst with 7.5% platinum (Col. 16, ln 65 to Col 17, ln 14) which falls within the instantly claimed range.
With the exception of utilizing a lyophilizer and utilizing impregnation to incorporate the platinum, Roy discloses the steps of the instant claim in that instant claim 10, step 3 is to mixing the metal precursor salt solution with step 1 which itself is to synthesizing the α-MoC1-x catalyst support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine step 3 with step 1, synthesizing the support which would also involve incorporating step 2 with step 1 as taught by Roy.
Ma discloses a method of making carbide and oxycarbide catalysts wherein the oxycarbide may include molybdenum and possess the general formula MoCyOx wherein 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the platinum of Roy either during the formation of the molybdenum carbide or after the molybdenum carbide was formed as an obvious design choice as taught by Ma.
Dvorsky discloses a method of producing porous nanostructures useful for catalytic chemistry [0001] wherein the method removes water from a catalyst mixture utilizing freeze-drying and removal of the water using a vacuum [0004-0009] which is known by the ordinary skilled artisan as lyophilizing.  The ordinary skilled artisan would also be aware
A lyophilizer executes a water removal process typically used to preserve perishable materials, to extend shelf life or make the material more convenient for transport. Lyophilizers work by freezing the material, then reducing the pressure and adding heat to allow the frozen water in the material to sublimate.
Jung discloses a general study of the effects of platinum addition on the transformation of a molybdenum precursor to molybdenum carbides of the instant formula and teaches fresh molybdenum carbide powders burn spontaneously upon exposure to air and therefore samples were passivated with oxygen in helium before further use (Abstract and Experimental Section).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the freeze-drying process 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 13, the significance of Roy, Ma, Jung and Dvorsky as applied to claim 10 is explained above.
Roy discloses the use of chloroplatinic acid (Col. 14, ln 64-67).
Considering Claim 15, the significance of Roy, Ma, Jung and Dvorsky as applied to claim 10 is explained above.
Roy discloses the use of a 1:4 mixture of CO-H2 for the carbonization with a heating rate of approximately 40°C/min to a maximum temperature of 675°C wherein both fall within the instantly claimed ranges (Col. 15, ln 1-16).
Roy does not disclose the carbon source to be an alkane, an olefin or an alcohol.
Jung discloses a carbonization gas to incorporate methane (an alkane) and hydrogen at a 1:4 ratio at a ramping rate of 5K/min (Experimental).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize methane as the carbon source as Jung teaches that the hydrogen contained within the methane further reduces the molybdenum oxide to molybdenum carbide (Experimental).

Considering Claim 16, the significance of Roy, Ma, Jung and Dvorsky as applied to claim 10 is explained above.
Roy discloses that the catalyst precursor is heated from ambient to a maximum temperature of 675°C at a ramp rate of about 40°C/min for a total time of 1.5 hours which places the time the material stays in the range of less than 300°C of about 8 minutes.
Jung discloses that carbonization generally occurs at two temperatures with the first, lower temperature reducing the MoO3 to MoO2 by the hydrogen and the final carbonization occurring at a higher temperature wherein the hydrogen and methane convert the MoO2 to the instant formula while ramping the catalyst precursor from 373 K to 1173 K at a rate of 5 K/min and therefore the carbonization occurs within the instantly claimed first temperature range for 20 minutes with the first temperature utilizing platinum occurring below 650 K (Results).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum time and temperature for each regime as taught by Jung through routine experimentation which is within the skill set of the ordinary artisan.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Ma et al. (NPL, Int. J hydrogen energy, V.39, p 258-266) provided by the Applicant.
Considering Claims 17-20, Ma discloses a platinum supported molybdenum carbide catalyst having a platinum loading of 1.6 and represented by the instant formula of claim 1 (Table 1 and Section 3).  Paragraph [0025] of Applicant’s published application discloses that this level of platinum loading places the platinum in the instant range of being in a single-atomic form and therefore it would have been obvious to one of ordinary skill in the art to expect the platinum of the composition of Ma to fall within the instantly claimed range.  Therefore the composition of Ma reads on the catalyst of instant claim 1.
Ma also discloses the use of the instant composition in a reaction of an aqueous methanol solution having a methanol to steam ratio of 1 at a temperature of 200°C both of which fall within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732